908 A.2d 537 (2006)
280 Conn. 911
IN RE LEAH S.
Supreme Court of Connecticut.
Decided September 20, 2006.
The petition by the commissioner of children and families for certification for appeal from the Appellate Court, 96 Conn. App. 1 (AC 25903), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's finding of contempt against the petitioner?"
The Supreme Court docket number is SC 17737.
Tammy Nguyen-O'Dowd, assistant attorney general, in support of the petition.
Susan B. Carr, in opposition.